Citation Nr: 1414725	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-22 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1971.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO decision.

In February 2014, a video conference hearing was held before the undersigned Veterans Law Judge at the Houston, Texas RO.  A transcript of that proceeding has been associated with the claims folder.
	
The appellant submitted medical literature to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

One of the theories of the appellant's claim for service connection for the cause of the Veteran's death turns in part on whether it could be shown that the Veteran was exposed to Agent Orange type herbicides during service.  In that regard, it has been alleged that he had service in the Republic of Vietnam during the Vietnam War era such that exposure to herbicides could be presumed, or in the alternative that the Veteran was otherwise exposed to herbicides during service.  A statement of the case (SOC) was issued with respect to the claims on appeal in March 2010.  Subsequent to this SOC, additional personnel records were associated with the claims file, as well as documentation of development regarding alleged service in Vietnam.  A supplemental statement of the case (SSOC) has not been issued with respect to these claims.  

According to pertinent regulatory criteria, a SSOC will be issued and furnished to an appellant and his or her representative following the receipt of additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified and transferred to the Board.  38 C.F.R. § 19.37(a) (2013).  As a SSOC has not been issued in this case, it is incumbent upon the RO through the AMC to review the evidence and issue an appropriate SSOC. 

Additionally, the Board will take this opportunity to conduct additional development deemed necessary.  

With respect to the claim for entitlement to DIC under 38 U.S.C.A. § 1151, the appellant has asserted that the Veteran was overprescribed medications that caused problems leading to his death.  Specifically, she asserted that Gabapentin was administrated in high doses, which caused damage to his organs.  The appellant also asserted that dialysis was put off when he could have had emergency dialysis that could have saved his life.  She asserted that the Veteran had a liver condition, which the VA doctors failed to diagnose, even after she brought it to their attention.  Finally, she asserted that he developed sepsis while he was in the hospital.

The Veteran's death certificate reflects that multisystem organ failure was the immediate cause of his death.  Sepsis, myocardial infarction, and end-stage renal disease were listed as leading to the cause of death.  Additionally, diabetes and congestive heart failure were listed as significant conditions contributing to the Veteran's death but not resulting in the underlying cause of death.

With regard to the appellant's assertions regarding the need for dialysis, a March 28, 2008, VA operation report documented a left cimino fistula.  It was noted that the Veteran's nephrologist believed that he would need to begin dialysis within the next several months.  A May 18, 2008, VA treatment record noted the Veteran as status post arteriovenous fistula placement awaiting maturation to start dialysis.  A May 19, 2008, VA treatment record noted that a renal consultation on this same day stated that the physician would discuss with the patient's family initiating hemodialysis to help with volume management; however, the patient was noted as "resistant" to starting hemodialysis.  A May 22, 2008, VA treatment record noted that, at this time, there were no truly emergent indications for hemodialysis.  It was noted that the Veteran's urea was increasing, and he would need hemodialysis soon for metabolic clearance.  The Veteran died on May [redacted], 2008.

With regard to the appellant's assertions regarding Gabapentin, VA treatment records from February 2008 documented treatment for Gabapentin toxicity.  A March 3, 2008, VA treatment record noted that the Veteran had been treated with Gabapentin for diabetic peripheral neuropathy since at least April 2006 with doses titrated up, while kidney function had continued to decline.  A May 14, 2008, VA treatment record noted that, from February 13 through February 18, the Veteran was admitted for "AMS" with hallucinations secondary to Gabapentin toxicity.  A treatment record from his same date also noted that the Veteran had "neuropathy on gabapentin - but with worsening crf - gets gabapentin toxicity and involunatry [sic] movement."  

In pertinent part, section 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service- connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in a language understandable to the patient the nature of a proposed procedure of treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time.  The informed consent process must be appropriately documented in the medical record. 38 C.F.R. § 17.32(d).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2013).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2013).

As the claims file contains no medical opinions regarding the appellant's assertions, a medical opinion should be obtained as to whether any causes of the Veteran's death were not the result of the Veteran's willful misconduct; were caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, their proximate cause was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or were the result of an event not reasonably foreseeable.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

With respect to the claim for entitlement to service connection for cause of death, as noted above, the appellant has essentially asserted that the Veteran was exposed to agent orange or herbicides in service, which led to disabilities that contributed to or caused his death.  While development has been conducted with regard to this allegation, and the claims file contains some of the Veteran's personnel records, it does not appear that a request for all personnel records has been made.  Such a request should be made upon remand.  

Upon receipt of any new personnel records, the RO/AMC should determine whether further attempts to verify the allegations regarding the Veteran's agent orange exposure in either Vietnam or Thailand are necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all available personnel records.

2. Based on any newly received personnel records, determine whether further attempts to verify the allegations regarding agent orange exposure in either Vietnam or Thailand are necessary.

3. Obtain a VA medical opinion regarding the claim for  entitlement to DIC under 38 U.S.C.A. § 1151.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, the examiner should render an opinion as to whether it is at least as likely as not that any of the conditions that caused or contributed to the Veteran's death were not the result of the Veteran's willful misconduct; were caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; were proximately caused by the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or were the result of an event not reasonably foreseeable.  In this regard, the examiner should consider the appellant's contentions that he was overprescribed medications and not provided dialysis in a timely manner.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Conduct any additional development deemed necessary based on any newly received evidence.

5. Then, readjudicate the claims.  In particular, review all the evidence that was submitted since the SOC.  If the benefits sought on appeal remain denied, the appellant should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant and her representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
 MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


